DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (method of making) in the reply filed on 11 June, 2021 is acknowledged.

Claims Status
Claims 1-13 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claims and the nature of the invention:  Claim 8 requires that an alloc protecting group be used to protect a carboxy group.  
3) the state of the prior art:  Wilson et al (J. Peptide Sci. (2016) 22 p622-627) discuss alloc and allyl protecting groups in solid phase synthesis (title).  Alloc groups protect amines, while allyl esters protect carboxyl groups (p623, 1st column, 1st paragraph).  
4) the level of one of ordinary skill:  The level of skill in the art is high.
5) the level of predictability in the art:  This is non-novel protecting group chemistry, the level of predictability is relatively high.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants describe no examples of using the alloc protecting group at this position.  Claim 10, which depends from claim 8, describes the chemistry to add the protecting group; that chemistry will add an allyl, not an alloc protecting group.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The prior art teaches that this protecting group is used for amines, not carboxylates.  It is clear from the disclosure that applicants intend an allyl group at this position, but the claim as written is what is examined, not what applicants intended to claim.  As the claimed protecting group is inappropriate for this functional group, it will take undue experimentation to use this invention as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states that a compound X-CH2=CH is reacted.  However, X is not defined in the claim.  While the spec has a line that X is halogen or alcohol when discussing the reaction (paragraph 21), this is not a definition, and it is not clear that these statements apply to the claims.  As the moiety X is not defined, it is unclear what does and does not read on the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, from which claims 10 and 11 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (Int. J. Pept. Res. Ther. (2011) 17 p337-342, cited by applicants) in view of Johansson et al (J. Comb. Chem. (2000) 2 p496-507) and Thakkar et al (ACS Comb. Sci. (2013) 15(2) p120-120).

Claims 1, 2, and 13 are drawn to the synthesis of cyclic peptides.

	Milton et al discuss the synthesis of PMX205, which reads on formula A where R3=-CH=CHPh (abstract).   The prior art synthesis of this peptide has low yields, in both the linear assembly and the cyclization step (abstract).  Between the D-cyclohexylalanine and ornithine deprotection steps, there was a large loss of product; one of the methods of overcoming this was to change the cyclization step from linking the side chain of ornithine and the C-terminus of the peptide to the bond between the cyclohexylalanine and the proline and to use a bulkier resin (p338, 1st column, 2nd paragraph).  During the synthesis, the Trp and Arg amino acids were side chain protected (p339, 1st column, 2nd and 3d paragraphs).  Cyclization was performed in solution at high dilution (p339, 2nd column, 2nd paragraph).
	The difference between this reference and the instant claims is that this synthesis has the resin on a different part of the molecule and uses solution rather than on-bead cyclization.
	Johansson et al discusses solid phase synthesis with the amines of the free amino acids reacted to the carboxylate on the resin bound peptide (title).  This N to C coupling has lower epimerization than the same synthesis conducted in the normal C to N direction (p496, 2nd column, 1st paragraph).  Silicon esters were used as C-terminal protecting groups because of the simplicity of that system (p497, 1st column, 2nd paragraph).  The starting point for the synthesis of the protected amino acids was an amino acid protected at both the N-terminus and the side chain (Boc protecting group at the N-terminus); the N-terminal protecting group was removed and the C-terminal protecting group added, without disturbing the side chain protecting group (p497, 1st column, 3d paragraph, continues to 2nd column, 1st paragraph).  Optimizing the coupling agent led to lower levels of racemization, probably due to the material reacting more quickly (p500, 2nd column, 3d paragraph), rendering obvious attempting different coupling reagents.  This is a facile process for the synthesis of short peptides (6 residues or less) that are C-terminally modified (p502, 1st column, 2nd paragraph).  This reference discusses the advantages of binding the peptide to the resin at the N-terminus, and discusses how to synthesize appropriate protected amino acids.
	Thakkar et al discuss cyclization efficiency (title).  On bead cyclization was conducted using PyBOP and DIPEA in DMF, after removal of the allyl protecting group on the C-terminus (9th page, 2nd paragraph).  Compared th page, 2nd paragraph).  This reference teaches the superiority of on-bead cyclization vs. solution phase.
	Milton et al teaches a significant side reaction between the addition of cyclohexylalanine and the addition of ornithine, and suggests coupling the ring in a different location.  There are a total of 5 positions the ring can be closed at (Orn-Arg, Orn-Pro, Pro-cha, cha-Trp, and Trp-Arg), and one of these, (Orn-Arg) has been demonstrated to work poorly.  Therefore, it would be obvious to try the various positions for cyclization to find the one that gives the best yield.  As this is merely a change in the order of the reaction steps, which is considered mere optimization, an artisan in this field would attempt this trial with a reasonable expectation of success.
	Furthermore, it would be obvious to grow the peptide attached to the N-terminus, to reduce epimerization, as discussed by Johannson et al.  As Johnson et al teach this is a facile way to generate peptides with C-terminal modification (such as cyclization), an artisan in this field would attempt this process with a reasonable expectation of success.
	Finally, it would be obvious to cyclize the peptides on resin, as Thakkar et al teach that this gives better yields and fewer side products.  As the authors of this paper used a combinatorial approach to examine the effects of these modifications over a large number of sequences, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Milton et al, Johannson et al, and Thakkar et al together render obvious a sequence resin-Orn(Pro-cha-Trp-Arg) and cyclizing via reaction of the Orn carboxyl with the Pro amine.  Milton et al teaches protecting the side chains of the same amino acids that applicants have protected.  Thus, the combination of references render obvious claim 1.
	Thakkar et al use PyBOP and DIPEA in dimethylformamide for their cyclization reactions, rendering obvious claim 2.
	While none of the references mention 200g of peptide synthesized in one batch, differences in scale are not considered a patentable distinction (MPEP 2144.04(IV(A)).  Thus, the combination of references render obvious claim 13.

second rejection
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (Int. J. Pept. Res. Ther. (2011) 17 p337-342, cited by applicants) in view of Johansson et al (J. Comb. Chem. (2000) 2 p496-507), Thakkar et al (ACS Comb. Sci. (2013) 15(2) p120-120), Tien et al (SpringerPlus (2016) 5(400)) and Mergler et al (Bachem sales literature, 2005).

The teachings of Milton et al, Johansson et al, and Thakkar et al were given above, and will not be repeated here.  Please note that those references render obvious claims 1, 2, and 13.
The difference between the teachings of those references and the remaining claims is that the references do not discuss the chemistry involved in the protecting groups.
Tian et al discuss the synthesis of dipeptides (title).  A threonine with an allyl protecting group was needed for the synthesis; placing it onto the unprotected threonine would have also have reacted with the amine group, so that was first protected with Boc (2nd page, 1st column, 3d paragraph).  The Boc group was added using Boc anhydride, the allyl group added to the carboxyl group with allyl bromide, then the Boc group removed and the amine reacted to form the dipeptide (scheme 1, 3d page, top of page).  This reference discusses the chemistry used to form protecting groups.
Mergler et al is a discussion of solid phase peptide synthesis methodology (title).  For Boc protecting group strategies (the protecting group used in Johannson et al and Tian et al), allyl protecting groups are taught for protecting carboxylates and Fmoc protecting groups are taught for protecting amine side chains (table “side-chain protected Boc-amino acids” p70, bottom of page, continues to p71).  This reference teaches the commercially available protected amino acids with commonly used protecting groups.
Therefore, it would be obvious to use the allyl group as a C-protecting group, as both Thakkar et al and Tian et al teach this as a protecting group for this purpose.  As Mergler et al teach that this is a common protecting group in peptide chemistry, an artisan in this field would attempt this chemistry with a reasonable expectation of success.
Furthermore, it would be obvious to use the synthetic scheme of Tian et al to add the allyl group, as a simple substitution of one element (the unspecified method of Thakkar et al and Mergler et al) for another (the 
Finally, it would be obvious to use the Fmoc protecting group chemistry on the side chain of the Orn residue, as Mergler et al teaches that this is a common protecting group for this chemistry.  As both Boc and Fmoc are extremely common in this field an artisan practicing it would use these protecting groups with a reasonable expectation of success.
Following the logic of Milton et al, Johansson et al, and Thakkar et al, the Orn is attached to the resin at the amine group.  The synthetic scheme of Tian has the side chain and the amine both protected, then reacted to protect the carboxyl group, rendering obvious claims 3 and 7.
Johansson et al and Tian et al both use Boc chemistry for the amine group.  Mergler et al render obvious using Fmoc for the side chain.  Both Thakkar et al and Tian et al use allyl for the carboxyl group, which Mergler et al also state is a common protecting group for that functional group.  Thus, the combination of references render obvious claims 4-6, and 9.
Tian et al teaches forming an allyl group by reacting allyl bromide with the carboxyl group, rendering obvious claim 11.
To make the compound in the format as described by the combination of Milton et al, Johansson et al, and Thakkar et al will require the Orn residue to be reacted directly on the resin, then the Arg residue to the side chain of the Orn, then the Trp, followed by the cha, and the Pro residues, rendering obvious claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658